,~/   -    _.,..   --~
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of I



                                                 UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                 v.                                             (For Offenses Committed On or After November I, 1987)


                                   Eribaldo Anguiano-Garcia                                     Case Number: 3:19-mj-24552

                                                                                                Meliss
                                                                                                Defendants Attorney


          REGISTRATION NO. 91928298

          THE DEFENDANT:
                                                                                                                       DEC O9 2019
           [8J pleaded guilty to count(s) _l_of_C_o_m__,_p_la_in_t_ _ _ _ _ _ _ _---l---=-=-,-,,LJ..J'•~-"""
                                                                                                         .. °"',;.,,"..-;u'"-"~"-"'' 'co-...1-'1..l!.lkLL---1---
          •              was found guilty to count( s)                                      sourHERN OlSTFi!CT OF CALIFORNIA
                                                                                            BY                       DEPUTY
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                       Nature of Offense                                                                Count Number(s)
          8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                      1

          •              The defendant has been found not guilty on count(s) - - - - - - - - - - - ~ - - - - - - -
          •              Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         '\Ii
                                          r,?IME SERVED                                   • _________ days
              Assessment: $10 WAIVED l:8J Fine: WAIVED
           1:8:1
          [8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, December 9, 2019
                                                                                            Date of Imposition of Sentence


          Received
                                                                                            nlilJilir:~ocK
                                                                                            UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                              3: 19-mj-24552
